Citation Nr: 0106892	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for amputation of the 
right index finger, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran's dates of service have not been verified.  
However, it appears that the veteran served on active duty 
from November 1992 to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in March 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon. 


FINDING OF FACT

When reasonable doubt is resolved in favor of the veteran, it 
is concluded that not only his right index finger but also 
more than one-half of his right metacarpal were resected.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
amputation of the right index finger have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 
4.71a, Diagnostic Code 5153 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records document that the veteran is right-
handed.  

In January 1995, the veteran sustained a comminuted fracture 
of the proximal phalanx of the right index finger, as well as 
a fracture of the metacarpophalangeal joint.  He had 
occupational therapy for the right index finger and hand from 
January through November 1995.  When these measures proved 
unsuccessful, the veteran elected amputation.  The service 
medical records document that the amputation was performed in 
1996. 

In January 1997, the veteran filed a claim of entitlement to 
service connection for his right finger injury and 
amputation.  Accordingly, he was given a VA examination in 
April 1997.  The examiner noted the veteran's right index 
finger had been amputated at the metacarpophalangeal joint 
and that the thenar musculature over the right hand was 
absent.

In March 1998, the RO granted the claim of entitlement to 
service connection for amputation of the right index finger.  
It assigned a 20 percent evaluation for the disability under 
38 C.F.R. § 4.71, Diagnostic Code 5153 with an effective date 
of November 23, 1996.

A hearing before the undersigned was held in January 2001.  
At the hearing the veteran, exercising his right under 
38 C.F.R. § 20.1304 (2000), submitted directly to the Board, 
inter alia, a January 2001 report from a VA hand therapist 
who observed that the resection of his finger had involved an 
excision of the second metacarpal.  During this hearing, the 
undersigned observed that the veteran's right index finger 
was absent.  Upon palpating the veteran's right hand, the 
undersigned also found that the knuckle and most of the 
metacarpal were absent as well.

The veteran contends that he is entitled to the maximum 
rating, 30 percent, for his right finger amputation under 
Diagnostic Code 5153 because he lost most of his metacarpal 
bone with the amputation of the right index finger.  
Diagnostic Code 5153 provides for a 20 percent evaluation 
when the index finger of the major hand has been amputated at 
the proximal interphalangeal joint or proximal thereto and 
here has been no resection of the metacarpal as well.  A 30 
percent evaluation is assigned when amputation of the index 
finger of the major hand has entailed metacarpal resection 
(more than one-half the bone lost).  This is the maximum 
evaluation available under this diagnostic code.  The ratings 
provided under this and other diagnostic codes pertaining to 
amputation of single fingers are the only applicable ratings 
for such amputation (whether they involve the entire finger 
or a part of it).  

A metacarpal by definition is a bone of the metacarpus.  The 
metacarpus is the part of the hand between the wrist and the 
fingers extending to the phalanges.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 803 (26th ed. 1985).  Title 38, Code of Federal 
Regulations, Plate III (2000) shows that the index finger is 
comprised of the distal interphalangeal, the proximal 
interphalangeal, and the metacarpal joints.  As the January 
2001 hand therapist noted, the appellant's resection involved 
an excision of the second metacarpal (the first metacarpal, 
of course, belongs to the thumb).  As such there is clear 
clinical evidence that the veteran's metacarpal was resected.  
In light of the foregoing, and in light of the visible and 
palpable absence of any metacarpal knuckle or bone in the 
metacarpal space, the undersigned find that more than half of 
the index finger's metacarpal was excised.  As such, a 30 
percent evaluation is clearly warranted.


ORDER

A 30 percent evaluation for amputation of the right index 
finger is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

